                                         30 Filed 04/12/21
          Case 1:20-cv-07006-RA Document 31       04/09/21 Page 1 of 1




                Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                          Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                   Fax: 718-740-2000
Employment and Labor Lawyer                                            Web: www.abdulhassan.com

                                         April 9, 2021

Via ECF

Hon. Ronnie Abrams, USDJ
United States District Court, SDNY
40 Foley Square, Courtroom: 1506
New York, NY 10007
Tel: 212-805-0162
                       Re: Chevalier v. Staffpro, Inc. et al
                           Case No. 20-CV-07006 (RA)(BCM)
                           Motion for Extension of Time
Dear Judge Abrams:

        My firm represents plaintiff Nathanael Chevalier (“Plaintiff”) in the above-referenced
action, and I respectfully write to seek a brief one-week extension of the deadline for the parties
to submit a revised settlement agreement. This request is being made because despite some
progress, the parties still need additional time to craft release language that complies with Your
Honor’s order. Two prior requests for an extension of this deadline were made and granted.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC
                                                                     Application granted.
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff                                                SO ORDERED.

cc:    Defense Counsel via ECF
                                                                     ____________________
                                                                     Hon. Ronnie Abrams
                                                                     04/12/2021
